Citation Nr: 0831472	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  97-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected migraine headaches.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of a low back injury.  




REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a January 1997 rating decision 
from the agency of original jurisdiction (AOJ), which denied 
an evaluation in excess of 20 percent for service connected 
residuals of a low back injury.  The veteran timely appealed 
the assigned rating.  A May 2002 Board denial of this issue 
was vacated and remanded by Order of the Court of Appeals for 
Veterans Claims (Court) in November 2002, based on a November 
2002 Joint Motion To Remand And To Stay Further Proceedings.  

The issue was remanded by the Board to the RO for additional 
development in April 2003 and in July 2005.  

A May 2004 rating decision granted service connection for 
migraine headaches and assigned a 30 percent rating effective 
on October 17, 2002.  The veteran timely appealed the 
assigned rating.  

In October 2006, the Board granted an increased rating of 40 
percent for the veteran's service-connected residuals of a 
low back injury and denied an initial evaluation in excess of 
30 percent for service-connected migraine headaches.  

The veteran appealed the October 2006 Board decision to the 
Court.  A June 2008 Order of the Court vacated the October 
2006 Board decision and remanded the case back to the Board, 
granting a June 2008 Joint Motion for Remand (Motion).  

A letter was sent to the veteran's attorney on July 25, 2008, 
with a copy to the veteran, in which the veteran was given 90 
days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  

According to the reply received by VA on August 27, 2008, the 
veteran waived the remaining time in the 90 day period and 
requested that the Board remand the case back to the RO for 
the additional development noted in the Joint Motion.  

Although it was requested in August 2008 that this case 
should be remanded directly to the RO, rather than being 
initially sent to the Appeals Management Center (AMC), in 
order to expedite the claim, the Board notes that this case 
is to be provided expeditious treatment through the normal VA 
remand procedure provided hereinbelow.  

For the reasons indicated hereinbelow, the issues on appeal 
are being remanded to the AOJ via the AMC in Washington, DC.  



REMAND

According to the June 2008 Joint Motion, the Board erred in 
failing to apply the diagnostic criteria for intervertebral 
disc syndrome (IVDS) that would permit a 60 percent rating 
and in concluding that there was sufficient evidence on file 
to find that the veteran's service-connected headaches were 
tension-type headaches that did not result in prostrating 
attacks.  

The Joint Motion noted that the veteran should be scheduled 
for VA orthopedic and neurological examinations in order to 
document the full extent of his service-connected back and 
headache disabilities.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the exact nature and severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, these matters are REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
June 2006, the date of the most recent 
medical evidence on file, for service-
connected low back disability and/or 
migraine headaches.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  The AOJ should arrange for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
residuals of a low back injury, to 
include whether the veteran has IVDS due 
to this injury.  The VA claims folders, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies, including x-rays, should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The clinical findings must include range 
of motion studies of the low back.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The AOJ should also arrange for a VA 
neurological examination to determine the 
current severity of the service-connected 
migraine headaches.  The VA claims 
folders, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  All indicated tests and 
studies should be accomplished; and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  The 
examiner should comment on whether the 
veteran's headaches are tension or 
migraine-type headaches and whether they 
involve prostrating attacks.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for one of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After the above has been completed, 
as well as any additional indicated 
development, the AOJ must readjudicate 
the issues currently on appeal based on 
all relevant evidence on file, to include 
any additional evidence added as a result 
of this remand.  The AOJ should consider 
all potentially applicable diagnostic 
codes, to include whether a higher rating 
is warranted under either the old or new 
diagnostic criteria for IVDS.  
6.  If either of the benefits sought on 
appeal remains denied, the veteran and 
his attorney must be provided a 
Supplemental Statement of the Case and 
must be afforded an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim has been on appeal for a number of years and must 
be afforded expeditious treatment by the AOJ.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes); see M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

